Citation Nr: 0502592	
Decision Date: 02/03/05    Archive Date: 02/15/05

DOCKET NO.  03-34 137A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to the assignment of an initial compensable 
rating for  pancreatitis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Prem, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1980 to 
February 1990.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which granted service connection and 
assigned a zero percent rating for pancreatitis, effective 
from May 24, 1999.  The veteran appeals for the assignment of 
a compensable rating.  

The Board notes that the veteran moved to the Republic of the 
Philippines  subsequent to the March 2003 RO decision noted 
above.  Given the veteran's change in residence, the case was 
transferred to the RO in Manila, which now has jurisdiction.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran seeks a compensable rating for his pancreatitis.  
A claim such as this one, placed in appellate status by 
disagreement with the initial rating award and not yet 
ultimately resolved, is an original claim as opposed to a new 
claim for increase. Fenderson v. West, 12 Vet. App. 119 
(1999).  In such cases, separate ratings may be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  Id.

The medical evidence reveals that the veteran was scheduled 
for evaluation of his pancreatitis numerous occasions and 
that each time (November 2000, May 2001, June 2001, January 
2003, March 2003, and June 2003), his condition was listed as 
stable and asymptomatic.  He asserts, in essence, that the 
reason that he is typically asymptomatic during his medical 
appointments is that his episodes of abdominal pain typically 
last from ten to twelve hours and that it takes approximately 
a month to schedule a doctor's appointment.  

The veteran testified in a September 2004 Travel Board 
hearing that he suffers from severe abdominal pain once or 
twice a month and that the most severe pain (rated 8 to 9 on 
a scale of 1 to 10) is six to eight hours in duration.  He 
further stated that, after having an episode of diarrhea, the 
pain subsides, but a feeling of soreness lingers.  His 
private physician prescribed a pancreatic enzyme (Creon 10) 
and dietary restrictions.  The veteran added that he has been 
told that this (symptomatic pancreatitis) is a problem that 
he simply has to live with and manage as best he can.  He 
also indicated that he had recently moved to the Philippines 
and that the amount of oil in the local diet has increased 
the severity and frequency of his attacks of pancreatitis, 
particularly in the past year or two.  

The veteran also indicated at the September 2004 Travel Board 
hearing that he had submitted more recent evidence consisting 
of an outpatient visit that reflects his current weight, and 
notes significant weight loss as a result of his 
pancreatitis.  There is another specific reference to a 
document dated May 14, 2004 that purportedly shows evidence 
of the veteran's weight loss.  The Board notes that the 
evidence is not in the claims file.  As the putative evidence 
is obviously relevant to the question of whether an initial 
or staged rating for pancreatitis is warranted, the Board 
finds that the RO must secure this and any other pertinent 
medical records that may be available.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c)(2) (2004).  

Accordingly, this case is REMANDED for the following action:

1.  The RO should ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002) are fully 
satisfied.  See also 38 C.F.R. § 3.159 
(2003).  The RO's attention is directed 
to Quartuccio v. Principi, 16 Vet. App. 
183 (2002) pertaining to the amended 
version of 38 U.S.C.A. § 5103(a), which 
requires that the Secretary identify for 
the appellant which evidence the VA will 
obtain and which evidence the appellant 
is expected to present.  The RO should 
provide the appellant written 
notification specific to the claim of 
entitlement to the assignment of an 
initial compensable rating for service 
connected pancreatitis, of the impact of 
the notification requirements on the 
claim.  The veteran should further be 
requested to submit all evidence in his 
possession that pertains to his claim.

Specific notice consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) 
should:  (1) inform the claimant about 
the information and evidence not of 
record that is necessary to substantiate 
the claims; (2) inform the claimant about 
the information and evidence that VA will 
seek to provide; (3) inform the claimant 
about the information and evidence the 
claimant is expected to provide; and (4) 
request or tell the claimant to provide 
any evidence in the claimant's possession 
that pertains to the claim.

2.  The RO should contact the veteran for 
the purpose of obtaining information and 
consent to obtain any relevant medical 
evidence that may be available that has 
not been obtained, to include a May 14, 
2004 medical report noting the veteran's 
weight loss referenced at the September 
2004 Travel Board hearing.
  
3.  Thereafter, the RO should review the 
claims file and ensure that no other 
notification or development action is 
indicated, to include a more current VA 
compensation examination.  If further 
action is required, the RO should 
undertake it before further adjudication 
of the claim.

4.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the appellant's claim 
for a compensable rating for 
pancreatitis, with consideration of all 
of the evidence obtained since the 
issuance of a statement of the case in 
September 2003.

5.  If the benefit requested on appeal is 
not granted to the appellant's 
satisfaction, the RO should issue a 
Supplemental Statement of the Case, to 
include a summary of all of the evidence 
added to the record since the September 
2003 Statement of the Case.  A reasonable 
period of time for a response should be 
afforded.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


